ON REHEARING GRANTED.
A rehearing having been granted in these several causes by order entered herein under date of January 24, 1936, and each of the above styled causes and proceedings having been fully and at length reargued before the Supreme Court sitting en banc, all of the Justices thereof being present and participating, and the several causes having now been fully reconsidered, and the Court now being advised of its opinion and judgment in the premises, it is thereupon considered, ordered and adjudged by this Court that the several opinions heretofore agreed to and adopted by a majority of this Court in the cases of State, ex rel. *Page 672 
Lane Drug Stores, v. Simpson (decided November 26, 1935); State,ex rel. Thomas B. Adams, v. Lee (decided November 27, 1935), and State, ex rel. X-Cel Stores, Inc., v. Lee (decided January 14, 1936), be and the same are hereby readopted and agreed to by the majority of the Justices now participating in the decision of these several cases on rehearing, and further, that all appropriate orders and judgments in conformity to such opinions that have been heretofore entered, be and the same are hereby reinstated and made the several judgments and orders of this Court in the premises with like force and effect as originally entered.
Opinions heretofore filed readopted on rehearing, and appropriate judgments entered in conformity therewith.
WHITFIELD, C.J., and TERRELL, BROWN and DAVIS, J.J., concur.
ELLIS, P.J., and BUFORD, J., dissent.